United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 17, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60474
                          Summary Calendar


TAJDIN SADRU PITALYA,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 141 918
                        --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tajdin Sadru Pitalya, a native and citizen of India,

petitions for review of the order of the Board of Immigration

Appeals (BIA) adopting and affirming the immigration judge’s (IJ)

decision denying his application for withholding of removal.          We

will uphold findings that an alien is not eligible for

withholding of removal if the findings are supported by

substantial evidence.    Efe v. Ashcroft, 293 F.3d 899, 906 (5th

Cir. 2002).    Under the substantial evidence standard, reversal of

the BIA’s decision is improper unless the alien shows that the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60474
                                -2-

evidence compels it.   Majd v. Gonzales, 446 F.3d 590, 594 (5th

Cir. 2006).

     The evidence does not compel a conclusion that Pitalya

suffered past persecution or that it is more likely than not that

he will suffer persecution or torture if he is returned to India.

See 8 C.F.R. § 208.16(b)(2)(i), (ii); Mikhael v. INS, 115 F.3d

299, 304 & n.4 (5th Cir. 1997); Roy v. Ashcroft, 389 F.3d 132,

138 (5th Cir. 2004).   Pitalya’s petition for review is therefore

DENIED.